NUMBER 13-13-00177-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG
____________________________________________________________

TIMOTHY WAYNE BURLESON,                                                    Appellant,

                                          v.

THE STATE OF TEXAS,                                 Appellee.
____________________________________________________________

                On appeal from the County Court
                   of Wharton County, Texas.
____________________________________________________________

                         MEMORANDUM OPINION
      Before Chief Justice Valdez and Justices Garza and Perkes
                  Memorandum Opinion Per Curiam

      Appellant, Timothy Wayne Burleson, was convicted of driving while intoxicated

and placed on probation for twelve months. On March 14, 2013 appellant filed a notice

of appeal by and through his attorney, James L. Perez. On April 3, 2013, the trial court

granted Mr. Perez’ motion to withdraw as appellant’s counsel. On May 17, 2013, this

Court abated the appeal because it was unknown whether appellant is entitled to

appointed counsel on appeal.
       The trial court held a hearing on April 3, 2013. Pursuant to the trial court findings,

appellant testified at trial that he was employed at a Houston warehouse, suggesting a

change in his indigence status. Appellant was given notice of the April 3, 2013 trial court

hearing through his attorney and was advised that he must appear at the hearing and

request appointed counsel. Appellant did not appear at the hearing and further attempts

to contact appellant were unsuccessful.       An affidavit from Mr. Perez indicates that

appellant was advised that if he wanted to pursue the appeal, he needed to appear at the

April 3, 2013 hearing. The trial court judge was unable to make a determination of

indigence and found that appellant has abandoned his appeal.

       On June 11, 2013, the Clerk of this Court notified appellant that the trial court made

findings that he did not wish to prosecute the appeal and that appellant had failed to

request or make arrangement for payment of the clerk’s record. Appellant was advised

that, if the defect was not corrected within ten days from the date of receipt of the notice,

the appeal would be dismissed for want of prosecution.            The notice was sent to

appellant’s address by regular and certified mail return receipt requested; however, the

certified mail was returned as unclaimed and unable to forward.

       Based upon the findings of the trial court that appellant has abandoned his appeal

and appellant’s failure to respond to this Court’s notice, we conclude that good cause

exists to suspend the operation of Rule 42.2(a) in this case. See TEX. R. APP. P. 2.

Accordingly, we dismiss the appeal.

                                                         PER CURIAM

Do not publish. See TEX. R. APP. P. 47.2(b).

Delivered and filed the
1st day of August, 2013.